Cooper, J.,
delivered the opinion of the court.
The appellee was not an employe or a laborer on the Terry place. His service was on the Sarah Mound place,-though for a few days he supervised some laborers sent from that place to the Terry place. This was not sufficient to entitle him to the character of an employe or laborer on that place, and, as such, having a lien on the crops grown thereon. It is not to be doubted that the cotton seized was grown on the Terry place and not on the Sarah Mound place, and on this cotton he had no right of recourse.

The judgment is reversed.